Citation Nr: 1439689	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  07-16 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served with the Marine Corps, Marine Corps Reserve, and the Army Reserve from November 1974 to May 1988.  Specifically, the Veteran served with the Marine Corps Reserve November 1974 to June 1976 and June 1978 to November 1980.  The Veteran served on active duty with the Marine Corps from June 1976 to June 1978.  In May 1981, the Veteran enlisted with the U.S. Army Reserve and served through May 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran appeared and testified at a hearing held at the RO before the undersigned Veterans Law Judge in January 2010 and the transcript is of record. 

The case was previously before the Board in May 2010, October 2011, December 2012, and October 2013, at which times the claims were remanded to allow for further assistance to the Veteran in the development of his claims.

The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's left knee disorder is related to active service or arose within one year of separation from service.

2.  The preponderance of the evidence is against a finding that the Veteran's right knee disorder is related to active service or arose within one year of separation from service.

CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  A right knee disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in November 2005 prior to the initial decision.  In this case, although the notice provided did not address the disability rating or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that the claim is being denied and no effective date will be assigned.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, private treatment records have been associated with the claims file, the Veteran was afforded VA medical examinations in November 2010 and May 2013, and VA medical opinions were obtained in January 2012 and August 2014.  Taken together these opinions are adequate for adjudication purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered to be chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, a showing of continuous symptoms should still be a factor for consideration of whether a causal relationship exists between a Veteran's current disability and any in-service incident.

The term "active military service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a) (2013).

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes, while INACDUTRA includes duty (other than full-time duty) prescribed for Reserves, as well as duty (other than full-time duty) performed by a member of the National Guard of any State.  38 C.F.R. § 3.6(c), (d).  Presumptive periods for service connection do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty or ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA, but the appellant is not entitled to the application of the presumption of soundness or the presumption of aggravation except for his active duty.  38 U.S.C.A. §§ 101(24), 106, 1110.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77 . 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks entitlement to service connection for right and left knee disabilities.  The Veteran contends that his knee disabilities are due to training in service, including daily readiness training, running, jumping out of helicopters, and  rappelling.  

Service treatment records reveal that the Veteran was treated for right knee pain, possible bruised knee cap, in December 1976.  In August 1977 he fell and scratched his right knee.

In October 1984 the Veteran complained of an injury to the right knee and was diagnosed with a first degree MCL sprain.  In December 1985 the Veteran underwent private arthroscopic debridement of the left knee.  A February 1986 Report of Medical History noted a trick or locked left knee.  In June 1986 the Veteran was noted to have a swollen left knee.  

In June 1989 the Veteran was diagnosed with left knee degenerative joint disease.  In January 1991 the Veteran had a left knee injury while lifting a manhole cover at work.  He was noted to have had arthroscopy five years prior.  The impression was MCL strain.  

In March 1996 the Veteran was noted to have degenerative joint disease aggravated by repetitive knee bending and kneeling.  The Veteran was injured on the job site in March 1996.  In April 1996 the Veteran was found to have internal derangement of the right knee.  In May 1996 the Veteran was diagnosed with degenerative joint disease of the right knee.  In May 1996 the Veteran underwent arthroscopy with debridement of the right knee.  The Veteran was noted in July 1999 to be status post right knee arthroscopy in May 1996 and to have mild narrowing of the MC.  An x-ray dated in July 1998 revealed moderate degenerative changes bilaterally.  In February 2009 the Veteran underwent a left total knee replacement.  The Veteran was reported to have advanced osteoarthritis of both knees in March 2010.  

A physician in May 2010 indicated that he had reviewed the Veteran's service records relating to his left knee.  He had injuries to the left knee during service and he participated in many high demand activities.  The physician opined that it is very likely that his duties and service injuries contributed to his left knee osteoarthritis.  

A November 2010 x-ray of the left knee revealed status post total knee arthroplasty, with possible punctate metallic fragments around the joint.  X-ray of the right knee revealed moderate degenerative changes.  

The Veteran was afforded a VA medical examination in November 2010.  The Veteran reported that running, forced marching and hiking wearing a backpack weighing 60 to 70 pounds was part of his daily routine.  The onset of the bilateral knee disorder was indicated to be 1975.  The Veteran noted that his knee pain first started during the army reserves.  He went to sick bay several times to report bilateral knee pain and was treated with Motrin.  The Veteran denied any specific trauma to the knee but he did a lot of physical activities like rappelling and playing football.  He reported that he rappelled for demonstrations for high schools.  He reported rappelling from mountains, buildings and helicopters for training.  Approximately 6 months after starting in the service (December 1976) he was moved to lighter duty secondary to his knee pain.  He felt that both knees were equally bad and worse with any activity.  He used to run 5 miles a day twice a day but has not been able to do so for some time.  When he was discharged from the Army he was still able to run.  Due to worsening pain he underwent a left knee replacement in February 2009.  He subsequently required a revision in June 2009 and then again in November 2009.  Since his surgery he used a cane until several weeks prior to the examination when he was advised by his physical therapist to stop using the cane.  His right knee was pending a replacement but the Veteran was waiting for the left knee to improve prior to having the right knee replaced.  The course of the disability was progressively worse.  After physical examination the Veteran was diagnosed with left knee degenerative arthritis status post replacement and right knee degenerative arthritis.

The examiner rendered the opinion that the right and left knee disabilities were less likely as not caused by or a result of his service.  The examiner reported that although the Veteran did have degenerative arthritis which was likely advanced in the left knee since it required replacement, it was believed that other factors separate from the Veteran's service, including his obesity and diabetes, contributed to this.  The Veteran was noted to have a record of a left knee industrial injury in January 1981 which occurred after his active service that possibly worsened the arthritis of the left knee.  The examiner reported that the one reported injury that was found during the Veteran's active service was in August 1977 when the Veteran fell and scratched his right knee while playing basketball.  An abrasion at that time was cleaned up and dressed.  Despite the injury the Veteran continued his regular activity until December 1977 when he was placed on light duty (per his own history) for his knee pain.  At that point in time it was believed that he may have had some knee strain from his activities which included rappelling and jumping out of helicopters.  He remained on an altered armory detail for the remainder of his active service and on discharge continued to run and play basketball.  The examiner stated that while it is possible that activities such as rappelling and parachuting from helicopters contributed to early onset of knee arthritis the Veteran noted that he continued to run (5 miles daily) and play basketball long after his service was completed.  The examiner noted that his real issues with knee pain seem more associated with his weight gain and development of Type II diabetes which was likely uncontrolled for some time considering that the Veteran has developed diabetic neuropathy.  The examiner reported that both diabetes and obesity accelerate the process of osteoarthritis and that these two factors combined with some post-service injuries have contributed greatly to the Veteran's level of disability.  The Veteran's service may have only played a minor role in the development of the Veteran's osteoarthritis.

In September 2011 the Veteran reported that he injured his knees by running while carrying sixty to seventy pound backpacks, rappelling from helicopters, buildings, mountain cliffs, as well as physical combat training.  

A VA medical opinion was obtained in January 2012.  After review of the claims file the examiner rendered the opinion that the claimed condition was less likely than not incurred in or caused by the Veteran's claimed in-service injury, event, or illness.  The examiner reported agreement with prior medical examiner.

The examiner reported that the Veteran's real issues with knee pain seemed more associated with his weight gain and development of Type II Diabetes which was likely uncontrolled for some time considering that the Veteran had developed diabetic neuropathy.  The examiner stated that both obesity and diabetes accelerate the process of osteoarthritis and the examiner believed that these two factors combined with some post-service injuries contributed greatly to the Veteran's current level of disability.  The examiner quoted a March 2006 rating decision.

The examiner noted that the Veteran had bilateral degenerative joint disease of the knees so severe that it warranted complete replacement of the joint.  He had his left knee replaced in 2009 and was subsequently revised additional times.  His right knee replacement was pending while he awaited his left knee to improve.  A knee sprain or simply kneeling or squatting does not lead to end stage degenerative joint disease of the knees.  The examiner reported that what does commonly lead to end stage degenerative joint disease however was obesity.  The Veteran had a longstanding problem with obesity and was referred for weight loss programs.  The examiner noted that in July 1983 the Veteran's weight measured 240.5 pounds.  This was one and a half years before he had a right knee sprain in October 1984.  27 years later at the time of his initial VA examination in November 2010 the Veteran weighed 317 pounds.  The examiner stated that obesity is a well-established and well-recognized etiology on joints particularly weight bearing joints such as knees that are not accustomed to carrying so much body weight.  Thus, the examiner opined, the evidence is very clear that the Veteran's bilateral degenerative joint disease of the knee is due to his obesity and diabetes mellitus, neither of which are related to service.

The Veteran was afforded a VA medical examination in May 2013.  The Veteran was diagnosed with bilateral knee osteoarthritis.

The Veteran had a history of knee pain and a recent total knee replacement on the left side in 2009 with a revision in 2009/2010.  He had bone to bone arthritis in the right knee according to the Veteran and his doctor and will need a replacement of the right knee as well.  Per his history he was active duty beginning in 1975 until 1978.  He was an infantry personnel in the Marines.  He described long marching duties,  rappelling, crawling, hiking and other duties training for combat.  He brought his service record with him and the claims file was present as well and reviewed as well.  The records brought by the Veteran reveal a note from December 1976 describing sore through and stuffed nose as well as complaints of right knee pain.  Gross exam showed good range of motion and possible bruised knee cap.  The Veteran remembered rappelling from a tower and bumping and bruising his knee cap.  He also brought records from August 1977 when he fell playing basketball scratching his right knee.  Abrasion was diagnosed that day and a bacitracin dressing was applied to the knee per this note reviewed.  The Veteran also attributed his knee problems to playing basketball, football in the Marines on the Marine teams.  He also did long marches and frequent climbing in the military.  He described his maximum weight as under 200 pounds when he was a Marine and did not gain weight until the 1980s.  He was upset about being turned down for benefit previously and stated the last examiner said "he was fat, overweight and had diabetes" rather than due to the military.  He felt his degenerative arthritis was due to running and high impact while in the Marines rather than due to his weight or lifestyle after his military activity.  He gained weight after as active duty sometime in the 1980s and continued running frequently.  He stopped running sometime in the mid 1990s due to progressive knee pain.  He first noticed some knee pain that required bilateral knee arthroscopy in the early 1980s and the mid 1980s.  The first knee scope was in 1982 and the second was in 1985.  He developed progressive knee pain over the years which ultimately required a knee replacement a few years ago on the left knee at Kaiser.  The Veteran also brought in a typed note from his doctor who wrote a short note in May 2010 who opined that his duties in the service led to left knee arthritis.  The Veteran also suffered from spinal stenosis.  He previously worked as a dispatcher but is disabiled for diabetic neuropathy.

The examiner rendered the opinion that the Veteran's knee disabilities were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.

The examiner reported that the Veteran has evidence of bilateral knee osteoarthritis with a replacement of the left knee already and he is being considered for right knee replacement.  He also suffers from morbid obesity, has a history of high impact activity both in and outside of the military and has spinal stenosis.  There is evidence from review of the claims file and the Veteran of conflicting opinions regarding causation of his knee arthritis.  On the one hand a previous VA examiner opined that his knee arthritis was more likely due to running and his obesity rather than from any trauma or activity related to his military duties.  On the other hand, the Veteran's private physician submitted a brief letter opining that the higher demand activity in the military would have likely led to his left knee arthritis.  Although high impact activities such as those described by the Veteran certainly have a theoretical basis for causation of degeneration of knee cartilage which could lead to arthritis, this is speculative.  The examiner stated that although empathizing with the Veteran's physician's and the Veteran's opinions, the problem was that there was no medical literature to the examiner's knowledge or clinical basis that would substantiate their opinion that high impact activities such as marching and running over the course of a few years would lead to early knee degeneration.  On the contrary, there is a great deal of evidence in the medical literature to substantiate obesity as a significant risk factor for development of osteoarthritis.  The examiner reported that on review of the literature, obesity has been found to increase the risk of osteoarthritis of the knee and the need for a knee replacement by several hundred percent.  The examiner reported that there was no such evidence for high impact activities.  In fact, many marathon runners continue to run well into their 6th and 7th decades of life without evidence of knee degeneration despite their seemingly high impact activity throughout their entire life.  Upon reviewing the service treatment records the Veteran did have a documented knee abrasion as well as a knee cap contusion on the left knee while in service and no other documented injury.  The examiner reported that this alone would not likely contribute to osteoarthritis nor would it explain arthritis in multiple compartments within the knee.  In addition, it would not explain osteoarthritis of the contralateral knee as well as osteoarthritis of the spine.

Overall after reviewing all the data including the claims file, history and physical examination and prior opinions, it was this examiner's opinion that the more likely cause of bilateral knee osteoarthritis was unrelated to the military duties from 1975 to 1978.  It was more likely than not that the Veteran's knee osteoarthritis was due to wear and tear that occurred over the Veteran's entire lifetime and this wear and tear is multifactorial and further exacerbated by his obesity, running and age rather than due to specific injury or activity while in the military. 

A VA medical opinion was obtained in August 2014.  The examiner found that as far as an approximate date of clinical onset of degenerative joint disease of the knee, it would "obviously be impossible to speculate on the exact time or year" that the Veteran developed knee degenerative joint disease; that being said, based on the examiner's experience as a fellowship trained orthopaedic knee surgeon it would be the examiner's estimation that the degenerative joint disease in both of the Veteran's knees began sometime in the 1990s or early 2000s.  The examiner based this estimation on the Veteran's age and clinical degree of bone on bone arthritis that was documented in prior medical records, including the Veteran's private doctor.  The examiner stated that while it is possible that osteoarthritis can rapidly progress within a year to severe bone on bone deformity, more commonly it takes several years and often a decade or more before mild degenerative joint disease progressed into knee degenerative joint disease.  In this case the Veteran likely began having degenerative joint disease and symptoms of degenerative joint disease in the mid 1990s or later. 

The onset of bilateral knee degenerative joint disease was not during active duty and less than 50 percent likely that it occurred within the first year of service.  The examiner based this on the Veterans service treatment records which show that he may have had a slight bone contusion of the patella.  The examiner noted that the examining doctor in December 1976 indicated that the Veteran may have a patella contusion which would not explain the development of bilateral tricompartmental knee degenerative joint disease which this Veteran has.  In addition, there was normal range of motion and no crepitus, edema or bruising on the VA exam from the treatment records.  Thus traumatic degenerative joint disease cannot be considered a medically reasonable injury in this case. 

In response to whether the Veteran's knee disabilities manifested continuity of symptoms since discharge from service, whether the knee disabilities were related to active service, whether the knee disabilities were related to an injury or disease during ACDUTRA, or an injury during INACDUTRA, the examiner answered no.  The examiner reported that the examining doctor in December 1976 indicated that the Veteran may have a patella contusion which would not explain the development of bilateral tricompartmental knee degenerative joint disease which this Veteran has.  In addition, there was normal range of motion and no crepitus, edema or bruising on the VA exam from the treatment records.  Thus traumatic degenerative joint disease cannot be considered a medically reasonable injury in this case. 

The examiner reported that he could not explain why other doctors would opine that the Veteran's bilateral knee degenerative joint disease was military related and he could only speculate on the reasons.  The examiner noted that, as an unbiased examiner in this case, he had no treating physician bias and can base his opinion on pure clinical expertise and the medical literature.  Again, based on the Veteran's mild unilateral knee contusion which is documented in the service treatment records and including activities that included rappelling, it is less than 50 percent likely that the knee degenerative joint disease occurred during active service, within a year of active service or was a result of injury that occurred during active service.  This Veteran has severe bilateral knee degenerative joint disease that is classical for primary osteoarthritis that has no causal traumatic etiology but is rather correlated with age and body habitus as well as familial disposition. 

The Board finds that entitlement to service connection for a left and right knee disorder is not warranted.  The Veteran is diagnosed with degenerative joint disease of the knees and has undergone a left total knee replacement.  The Veteran contends that his knee disabilities are due to high impact training in service, including rappelling and running.  It is acknowledged that the Veteran was treated for a possible bruised knee cap and scratch of the right knee while in service.  Although it is noted that the Veteran had a right MCL sprain in October 1984 and underwent arthroscopic debridement of the left knee in December 1985, records reveal that these actions did not occur during a period of active duty, ADUTRA, or INACDUTRA.

A private physician rendered the opinion in May 2010 that the Veteran's service injuries contributed to his left knee osteoarthritis.  However, the Board affords this opinion little probative weight because the use of "contributed" is speculative.

A VA examiner in November 2010 found that the Veteran's knee disabilities are less likely as not related to service; however, also indicated that the Veteran's service "may have only played a minor role" in the development of his current arthritis.  The Board found this opinion to be inadequate and remanded in October 2011 for the same examiner to render an addendum opinion. 

In January 2012 addendum opinion provided by a different examiner, the examiner essentially agreed with the November 2010 examiner's opinion.  In December 2012 the Board found that this addendum was inadequate agreeing with a statement by the Veteran that it was done without an examination and without consideration of his description of in-service duties and remanded for additional development.  

Another VA medical examination was performed in May 2013.  The examiner diagnosed the Veteran with bilateral knee osteoarthritis; however, as noted in an October 2013 Board remand, the examiner identified the date of diagnosis as 2000 even though there was contrary x-ray evidence of record.  The Board requested an addendum opinion.

In August 2014 the VA examiner rendered the opinion that the Veteran's knee disabilities were not related to his active service, were not incurred within one year of separation from service, were not related to an injury or disease during a period of ACDUTRA, and were not related to an injury during INACDUTRA.  The examiner indicated that the disability began in the 1990s or early 2000s based upon the Veteran's age and the clinical degree of bone on bone arthritis.  He discussed that the injuries that the Veteran suffered would not explain the development of bilateral tricompartmental knee degenerative joint disease.  

The only other evidence in the record concerning the etiology of the Veteran's knee disorders are the Veteran's own statements.  While lay persons are competent to provide opinions on some medical issues, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 428; Jandreau, 429 F.3d at 1377. 

The most recent VA examiner has provided thorough rationale for his determination and as the determination indicates that the Veteran's knee disorders are not related to active service, ACDUTRA, or INACDUTRA, and were not manifest within one year of separation from active service, service connection is denied.  


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


